Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered May 8, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant John Alford’s contention, the court did not improvidently exercise its discretion in ruling that, should he testify, the People could cross-examine him as to a 1986 conviction for attempted robbery in the second degree and as to the underlying facts only of a 1985 youthful offender adjudication for attempted robbery in the first degree. Because they involved theft, the prior crimes were highly probative of the defendant’s credibility (see, People v Sandoval, 34 NY2d 371).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.